 1   LAW OFFICE OF EMILY DELEON
     EMILY DELEON, SBN 296416
 2   1318 K Street
 3   Bakersfield, CA 93301
     Tel: (661) 326-0857
 4   Email: emilydeleonlaw@gmail.com

 5   Attorney for:
     KAMMI SARGENT
 6
                                    UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                       Case No. 1:18-cr-00134-LJO-SKO
10
                        Plaintiff
11
      KAMMI SARGENT,
12
                        Defendants.                   STIPULATION AND ORDER TO CONTINE
13                                                    STATUS CONERENCE
14

15   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE JENNIFER
     L. THURSTON AND BRIAN DELANEY, ASSISTANT UNITED STATES ATTORNEY:
16

17          COMES NOW Defendant, KAMMI SARGENT, by and through his attorney of record,
18   EMILY DELEON, hereby requesting that the status conference hearing currently set for Tuesday,
19   December 11, 2018, be continued to February 7, 2019.
20          Defense counsel and Ms. Sargent have not been able to have a meaningful discussion of
21   the plea agreement provided to Counsel on November 26, 2018 due to Ms. Sargent being ill. I
22   have spoken to the Government and believe there is no opposition to this continuance.
23          The parties also agree the delays resulting from the continuance shall be excluded in the
24   interest of justice pursuant to 18 USC 3161 (h)(7)(A) and 3161 (h)(7)(B)(1).
25   ///
26   ///
27

28
                                                      1
 1
     IT IS SO STIPULATED.
 2                                                               Respectfully Submitted,
     DATED: 12/10/2018                                           /s/ Emily Deleon______
 3                                                               EMILY DELON
                                                                 Attorney for Defendant
 4
                                                                 KAMMI SARGENT
 5

 6
     DATED: 12/10/2018                                           /s/Brian Delaney____
 7                                                               BRIAN DELANEY
 8                                                               Assistant U.S. Attorney

 9

10

11
                                                  ORDER

12          IT IS SO ORDERED that the status conference set for December 12, 2018 be continued to

13   February 7, 2019. The Court finds that the period of delay is excludable for defense preparation
14   and ongoing plea negotiations, and the Court finds that the ends of justice outweigh the best
15
     interest of the public and defendant in a speedy trial.
16

17   IT IS SO ORDERED.
18
        Dated:     December 10, 2018                           /s/ Jennifer L. Thurston
19                                                       UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28
                                                        2
